Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-20-00405-CR

                              Barry William UHR,
                                   Appellant
                                       v.
                              The STATE of Texas,
                                    Appellee

           From the 187th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2019CR7090
                 Honorable Stephanie R. Boyd, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

 In accordance with this court’s opinion of this date, the judgment is AFFIRMED.

 SIGNED August 18, 2021.


                                         _____________________________
                                         Lori I. Valenzuela, Justice